Citation Nr: 9923740
Decision Date: 08/23/99	Archive Date: 12/06/99

DOCKET NO. 96-23 694               DATE AUG 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Salt Lake City, Utah

THE ISSUE 

Entitlement to an evaluation in excess of 30 percent for cystic
acne. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

INTRODUCTION

The veteran served on active duty from October 1967 to March 1971.

This case was previously before the Board of Veterans' Appeals
(Board) in March 1998 and February 1999, on which occasions it was
remanded for additional development. The case is now, once more,
before the Board for appellate review.

FINDING OF FACT

The veteran's service-connected cystic acne, which is presently
characterized by comedones which are too numerous to count, and
numerous papules with diffuse scarring and excoriation, more nearly
approximates the criteria required for a 50 percent evaluation than
a 30 percent evaluation.,

CONCLUSION OF LAW

A 50 percent evaluation for service-connected cystic acne is
warranted. 38 U.S.C.A. 1155 (West 1991 & Supp. 1998); 38 C.F.R.
4.3, 4.7 and Part 4, Code 7899-7806 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision of June 1971, the Regional Office (RO) granted
service connection for cystic acne, evaluated as 30 percent
disabling. The grant of service connection and corresponding 30
percent evaluation was awarded based on service medical records
showing treatment for Grade IV acne, involving the shoulders,

- 2 - 

back, chest, forehead and cheeks, accompanied by frequent bleeding,
and little improvement on intensive treatment.

During a period of Department of Veterans Affairs (VA)
hospitalization for an unrelated medical problem in February 1996,
there were present heavy comedones as well as acne scarring on the
veteran's chest. Further noted was the presence of "concentrated
acne sores" on other areas of the veteran's skin. The pertinent
diagnosis was heavy comedones with old acne scarring.

On VA dermatologic examination in March 1996, the veteran stated
that, while he had received no recent therapy for his acne, he
continued to experience occasional painful cystic-type lesions, as
well as "extensive blockheads." Physical examination revealed 3+
large blockheads in a rather localized distribution over the
zygomatic arch. The veteran's back showed 4+ open comedones in a
very generalized distribution, as well as 2-3+ open comedones over
the chest. While there were no inflammatory lesions, the veteran
did display rather extensive scarring over his back in a very
diffuse pattern. This scarring was soft, noninflammatory, and
nonhypertrophic. Additionally noted was a lesser degree of soft
scarring over the veteran's face and chest. The clinical impression
was of a history of cystic acne, with primarily severe comedonal
acne at the present time.

In November 1997, an additional VA dermatologic examination was
undertaken. This examination was accompanied by unretouched color
photographs. At the time of evaluation, the veteran stated that his
acne had been "an ongoing problem" since the time of his military
service. Presently, the veteran was experiencing cysts on his back
which he described as "uncomfortable."

Physical examination revealed the presence of 4+ open comedones
over the veteran's chest and back, as well as a few scattered
inflamed cysts. The clinical impression was acne vulgaris, Grade
III.

On VA dermatologic examination in April 1998, the veteran
complained of acne primarily over his face and back, which had been
"very inflammatory and painful"

- 3 - 

for many years. He additionally stated that he continued to have
problems with painful nodules, though at present, this was much
less severe than in the past. While in the past, the veteran had
received treatment with antibiotics, none of this treatment had
been very effective. Currently, the veteran was receiving no
medical treatment for his cystic acne.

On physical examination, there was present extensive scarring over
the veteran's face and back, as well as 4+ large open comedones in
the same areas. Also noted were 1+ small nodules scattered over the
veteran's back. The clinical impression was severe cystic acne by
history, with extensive scarring, currently Grade II to III in
involvement.

A private outpatient treatment record dated in September 1998
reflects continued treatment for the veteran's "pitting acne."

On VA fee-basis dermatologic examination in April 1999, the veteran
stated that his larger (acne) lesions were often painful, and that
intralesional steroids had been somewhat helpful for his problem.
Physical examination revealed the presence of approximately 20
closed comedones, predominantly on the veteran's forehead, as well
as 1 papule on his right cheek and a sinus tract in the left
paranasal area. Examination of the veteran's back showed seven
papules or nodules, with "too numerous to count (more than 100)"
open comedones accompanied by diffuse scarring. There were 7 to 8
papules on the left extensor area of the veteran's upper arm, as
well as 3 papules in the extensor area of the right upper arm. The
veteran's chest displayed 3 papules with "too numerous to count
(greater than 100)" open comedones accompanied by diffuse scarring.
On the veteran's abdomen, there were present 7 papules, some of
which were excoriated. On his buttock, 1 papule was in evidence.
The clinical impression was of chronic acne conglobata, which, by
virtue of the diffuse scarring present, had at one time been a
"horrendous case of acne." In the opinion of the examiner, the
veteran's natural history had been one of "a smoldering chronic
course," representative of his current presentation. There was,
however, no evidence of ulceration, crusting, exceptional
repugnance, or systemic or nervous manifestations.

4 - 

Analysis

Disability evaluations, in general, are intended to compensate for
the average impairment of earning capacity resulting from a
service-connected disability. They are primarily determined by
comparing objective clinical findings with the criteria set forth
in the rating schedule. 38 U.S.C.A. 1155 (West 1991 & Supp. 1998);
38 C.F.R. Part 4 (1998). While, in evaluating the severity of a
particular disability, it is essential to consider it's history
[See Schaftath v. Derwinski, 1 Vet. App. 589 (1991)], where
entitlement to compensation has already been established, and an
increase in the disability rating is at issue, the present level of
disability is of primary concern. Although a rating specialist is
directed to review the recorded history of a disability in order to
make a more accurate evaluation, the regulations do not give past
medical reports precedence over current findings. Francisco v.
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1998).

In the present case, and as noted above, on VA dermatologic
examination in April 1998, there was noted extensive scarring over
the veteran's face and back, as well as a number of large open
comedones and small nodules in the same area. The clinical
impression at that time was of severe cystic acne with extensive
scarring. On more recent VA dermatologic examination in April 1999,
there was present diffuse scarring on the veteran's back, arms,
chest, abdomen and buttocks, as well as numerous papules, some of
which were excoriated. That same examination revealed diffuse
scarring, as well as open comedones which were "too numerous to
count" on the veteran's back and chest. The clinical impression was
of chronic acne conglobata, characterized by diffuse scarring
indicating that the veteran had in the past experienced a
"horrendous case of acne." Currently, the veteran's acne was
described as exhibiting a "smoldering chronic course."

5 -

The Board notes that the veteran's service-connected cystic acne is
evaluated as analogous to eczema, with the 30 percent evaluation
currently in effect requiring evidence of constant exudation or
itching, extensive lesions, or marked disfigurement. A 50 percent
evaluation would require ulceration or extensive exfoliation or
crusting, and systemic or nervous manifestations, or exceptionally
repugnant disfigurement. 38 C.F.R. 4.118 and Part 4, Code 7806
(1998).

While it is true that, at the time of the aforementioned VA
examination in April 1999, there was no evidence of ulceration,
crusting, systemic or nervous manifestations, or exceptional
repugnance, the Board is of the opinion that, given the totality of
the medical evidence, manifestations the veteran's service-
connected cystic acne more nearly approximate the criteria for a 50
percent evaluation for that disability than a 30 percent
evaluation. 38 C.F.R. 4.7 (1998). This is particularly the case
given the extent and severity of the veteran's recently-documented
dermatologic condition. Under such circumstances, a 50 percent
evaluation for service-connected cystic acne is in order.

ORDER

An increased (50 percent) evaluation for service-connected cystic
acne is granted, subject to those regulations governing the award
of monetary benefits.

S.F. Sylvester
Acting Member, Board of Veterans' Appeals

- 6 - 


